DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art as discussed in the present Specification “AAPA” in view of  Inoue et al (EP 0 924769) .

	With respect to Claim 1, AAPA discloses a method for transferring a chip (Figure 2, 4 top layer)  on a flexible support (Figure 2, 2), the method comprising the following steps: a  )   providing a chip (Figure 2, 4 top layer)  extending over a first face of the substrate (Figure 2, 4 bottom layer) , adhering to the first face of the substrate with a given adhesion energy (inherent as the two are attached), b ) providing a flexible support  (Figure 2, 2) comprising at least one layer based on a polymer cross-linkable by ultraviolet exposure (polyacrylate, paragraph 5, of State of the Art section of the present Specification),   c) transferring the polymer layer of the flexible support directly on said , the polymer having a cross-linking rate less than the nominal cross-linking rate (Figure 2, second from the top), then d) applying, on the polymer layer of the flexible support, an ultraviolet insolation configured such that the cross-linking rate of the polymer is greater than the nominal cross-linking rate to rigidify the polymer layer (Figure 2, bottom two figures; and paragraph 5 which states “a person skilled in the art knows that a UV insolation according to the recommendations of the manufacture… will polymerise the adhesive of the “UV release” flexible film and degrade the adhesion properties thereof”) , then e ) removing the substrate (Figure 2, bottom Figure). See paragraphs 3-5 and Figure 2 of AAPA.


	Inoue et al is simply relied upon to disclose a chip which comprises a stack and a thin film (Figures 2-3), the use of UV curable adhesives which include polyacrylate, (paragraphs 119-125) and the separation of the substrate from the thin film comprising stack by using UV adhesive and its application to a destination of transfer (Figure 4-9 and 22-25 and corresponding text).
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to separate the substrate from the thin film stack of AAPA, for its known benefit of applying the thin film containing stack to a destination of transfer as disclosed by Inoue et al. The separation of a substrate from a thin film containing portion, for its known benefit of application to a destination of transfer part would have been within the skill of one of ordinary skill in the art. With respect to the limitation “the cross-linkable polymer being such that at least the rigidity thereof and the adhesion energy thereof develop according to the cross-linking rate thereof, the adhesion energy of the cross-linkable polymer developing non-monotonously according to the cross-linking rate of the polymer, by decreasing from an initial adhesion energy, corresponding to an initial crosslinking rate of the polymer, until reaching a minimum adhesion energy for a nominal cross-linking rate, then by increasing for a cross-linking rate greater than the nominal cross-linking rate”, the selection of the UV tape and application of  UV light in order to crosslink the polymer and lower the adhesion would be within the skill of one of ordinary skill in the art as disclosed by AAPA, as discussed above.

Allen v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 3, and the limitation “the method wherein the application of the ultraviolet insolation is configured such that the flexible support has, after the application of the ultraviolet insolation and before the removal of the substrate, a Young’s modulus less than 100 times, preferably less than 40 times, the Young’s modulus before the application of the ultraviolet insolation” , the selection of the UV tape and application of  UV light in order to crosslink the polymer and lower the adhesion would be within the skill of one of ordinary skill in the art as disclosed by AAPA as discussed above. See  paragraph 5 of AAPA which states “a person skilled in the art knows that a UV insolation Allen v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 4, and the limitation “the nominal cross-linking rate being known to be reached by applying a given  nominal insolation dose on the polymer layer such as transferred, the application of the ultraviolet insolation is configured so as to apply, on the polymer layer such as transferred,  an insolation dose at least 3 times greater than said nominal insolation dose”, the selection of the UV tape and application of  UV light in order to crosslink the polymer and lower the adhesion would be within the skill of one of ordinary skill in the art as disclosed by AAPA as discussed above. See  paragraph 5 of AAPA which states “a person skilled in the art knows that a UV insolation according to the recommendations of the manufacture… will polymerise the adhesive of the “UV release” flexible film and degrade the adhesion properties thereof”.   See paragraphs 3-5 and Figure 2 of AAPA. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 5, and the limitation “ the nominal cross-linking rate being known to be reached by applying a given nominal insolation dose on the polymer layer such as transferred, the application of the ultraviolet insolation is configure so as to apply, on the polymer layer such as transferred, an insolation dose less than ten times, preferably less than 4 times, said nominal insolation dose”, the selection of the UV tape and application of  UV light in order to crosslink the polymer and Allen v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 6, and the limitation “the provision of the flexible support is configured such that the cross-linkable polymer has an adhesion energy with the thin film greater than the adhesion energy between the thin film and the substrate, the transfer of the polymer layer on the thin flm thus comprising a bonding on one another”, Inoue et al discloses the separation of the thin film from the substrate as discussed above.
	With respect to Claim 7, and the limitation “the flexible support has, before the application of the ultraviolet insolation, a Young’s modulus strictly less than 10 MPa, preferably less than 2MPa” , the selection of the optimum UV tape wouold be within the skill of one of ordinary skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). Moreover, both references and the present Specification disclose the use of polyacrylate.
	With respect to Claim 8, wherein the cross-linkable polymer comprises an acrylate polymer. See paragraphs 3-5 of AAPA and paragraph 124 of Inoue et al.


With respect to Claim 10, Inoue et al disclose the thin film comprises a crystalline material.  See column 14, lines 1-30 of Inoue et al.
	With respect to Claim 11, AAPA disclose the transfer of the polymer layer on the thin layer is carried out by lamination or spreading at least one portion of the flexible support, and more specifically at least the polymer layer on the thin film. See Figure 2 of AAPA and corresponding text.
	With respect to Claim 12, and the limitation “the substrate  has a Young’s modulus at least 10 times greater than the Young’s modulus of the flexible support after the application of the ultraviolet insolation”, Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). Moreover, both references and the present Specification disclose the use of polyacrylate and same types of substrates.
	With respect to Claim 13, Inoue et al disclose the flexible support further comprises a structuring film on which the polymer layer is deposited, the structuring film being made of a transparent ultraviolet material, for example polyethylene. See paragraph 124 of Inoue et al.
	With respect to Claim 14, the combined references make obvious the limitation “the stack provided comprises a plurality of thin films disconnected from one another and distributed on the first face of the substrate, such that the plurality of thin films is transferred onto the flexible support”, as discussed above. Moreover, the use of a plurality of thin films is simply a duplication of parts, which is within the level of skill of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960).


	With respect to Claim 16, both references disclose the polymer comprises an acrylate polymer. See paragraphs 3-5 of AAPA and paragraph 124 of Inoue et al.
	With respect to Claim 17, a method for manufacturing is disclosed. See paragraphs 3-5 of AAPA and  the Abstract of Inoue et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claims comprise the term “insolation” throughout . The term “insolation” means exposure to the sun’s rays. It is unclear how the semiconductor devices would be exposed to the sun’s rays in a semiconductor process. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “insolation” in claims  is used by the 
The Claims comprise the term “nominal cross-linking rate” throughout. It is not clear from the Specification how this value is determined. A practitioner in the art could not determine the afore mentioned value without further guidance, and therefore the metes and bounds of the Claims cannot be determined.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “less than 10 times”, and the claim also recites “preferably less than 4 times” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The same issue occurs in Claims 2, 3,  7, 11 and 13.
Claim 17 recites the limitation "The method for manufacturing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Claim should begin with “ A method for manufacturing.. “. 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
April 10, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812